         Case 5:20-cv-06546-JMG Document 17 Filed 04/06/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MELANIE E. DAMIAN, AS RECEIVER OF         :
TODAY'S GROWTH CONSULTANT, INC.,          :
d/b/a THE INCOME STORE,                   :
                  Plaintiff,              :                  Civil No. 5:20-cv-06546-JMG
                                          :
                  v.                      :
                                          :
DANIEL MEYER,                             :
                  Defendant.               :
__________________________________________

                            DEFAULT JUDGMENT NOTICE
                    10 Day Notice – Failure of Plaintiff to Move for Entry of
                         Default Judgment Following Entry of Default

TO:    Plaintiff

        A review of the Court’s records indicates that Defendant has failed to timely respond to
the Complaint. A further review of the Court’s records indicates that Plaintiff filed a request for
entry of default against Defendant, Daniel Meyer, and on February 26, 2021, the Clerk of Court
entered default for failure to plead or otherwise defend. However, Plaintiff has not moved for
entry of a default judgment.

       If Plaintiff fails to move for entry of a default judgment against Defendant pursuant to
Federal Rule of Civil Procedure 55(b) within ten (10) days of the date of this Notice, the Court
may enter an Order dismissing the Complaint for lack of prosecution.


                                                     KATE BARKMAN, Clerk of Court



                                                     By: /s/ Brian R. Dixon
                                                        Brian R. Dixon, Civil Deputy Clerk
                                                        For Judge John M. Gallagher




Date of Notice: April 6, 2021
